EXHIBIT 10.14 November 10, International Aerospace Enterprises, Inc.: It was a pleasure to have you detail out how you intend to bring this project to completion. It brought back a lot of my Lehmann Brothers days almost a quarter of a century ago. As I told you on the phone, the cost to ascertain the bridge loan of approximately $1Million USD will be $15,000. Upon securing these funds, we will then complete the bridge underwriting. It will take approximately two weeks after the documentation and funds are submitted to close on the bridge loan. I am very excited that you are so close to executing this plan. KCS Financial has been serving the commercial underwriting industry for over twelve years. Our service has been direct to businesses. These businesses have a history, (thanks to KCS) of providing the finest underwriting in the industry.
